Citation Nr: 1617377	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a head injury, to include an eye condition, headaches, dizziness, weakness, and a psychiatric condition.

2.  Entitlement to service connection for residuals of a head injury, to include an eye condition, headaches, dizziness, weakness, and a psychiatric condition.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's brother, D.Y.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for residuals of a head injury and whether new and material evidence has been received to reopen a claim for service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed decision dated in February 2000, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for an eye condition and other claimed residuals of an in-service head injury on the basis that new and material evidence had not been received with regard to a link between the Veteran's current conditions and service.
 
2.  The evidence received since the RO's February 2000 decision relates to a link between the Veteran's current conditions and service, and raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision that declined to reopen the claim for service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The criteria for reopening the claim of entitlement to service connection for residuals of a head injury, to include an eye condition, headaches, dizziness, weakness, and a psychiatric condition, are met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim for service connection for an eye condition, weakness, and dizziness resulting from a head injury in September 1975.  His claim was denied in an April 1976 rating decision, an October 1981 Board decision, and again in a July 1994 administrative denial.  In a February 2000 rating decision, the RO found that no new and material evidence had been received to reopen the Veteran's previously denied claim for various conditions resulting from an in-service head injury.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The Veteran's application to reopen his claim for service connection for residuals of a head injury was received in February 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The February 2000 rating decision declined to reopen the Veteran's claim on the basis that additionally submitted evidence did not show that the Veteran's current conditions, namely an eye condition, weakness, and dizziness, were related to an in-service head trauma.  Accordingly, new and material evidence to reopen the claim now would consist of evidence that the Veteran's conditions are related to service.  Since the February 2000 decision, evidence received by the VA includes post-service medical records and testimony by the Veteran and his brother.  The record also contains a March 2012 statement from the Veteran's speech and language pathologist that the Veteran's traumatic brain injury in 1975 is a likely contributing factor to his current mild-moderate dysarthria.  See Statement in Support of Claim received March 30, 2012.  The Board finds that this evidence is new and material, as it raises a reasonable likelihood of substantiating the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Accordingly, the Veteran's claim is reopened.  

As the Veteran's request to reopen his claim for service connection for residuals of a head injury is being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has been received to reopen the claim of service connection for residuals of a head injury, and to that extent only is the appeal granted.


REMAND

The Board finds that remand is necessary to afford the Veteran a VA examination to address the residuals of his head injury, since the medical evidence of record is insufficient to adjudicate the claim.  Since the Veteran is claiming an eye disability and a psychiatric condition resulting from the in-service head injury, the examination must include evaluation of those systems.

Additionally, the Veteran and his brother testified during the November 2015 Board hearing that the Veteran continues to receive treatment at the Charlotte and Salisbury VA Medical Centers (VAMC), including treatment for PTSD at the Salisbury VAMC.  However, the record does not contain any VA treatment records after June 2010.  The Veteran's VA treatment records are probative as to the issues of whether the Veteran has a clinical diagnosis of PTSD, and whether that condition is related to service.  Accordingly, remand is required in order to obtain any outstanding VA treatment reports.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Charlotte and Salisbury VA Medical Centers from June 2010 to the present, and associate them with the claims file.  Complete any other development that may be warranted based on any additional information or evidence received.

2.  Schedule the Veteran for a traumatic brain injury examination to determine all current diagnoses relating to the documented in-service head injury.  The examination must include an eye and psychological evaluation.  Following review of all pertinent records associated with the claims file, the examiner must address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed conditions were caused by the head injuries documented in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


